Order filed December 10, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00232-CR
                                 ____________

                     JOHN EVERETT JASEK, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 155th District Court
                             Austin County, Texas
                      Trial Court Cause No. 2016R-0093


                                     ORDER

      The reporter’s record in this case was filed August 12, 2019. The State has
filed a motion seeking a reporter’s record of a hearing on a motion to suppress that
occurred January 8, 2019. See Tex. R. App. P. 34.6(d). Appellant then filed a
motion to file an amended brief which indicates the record before this court does
not include a transcript from a hearing on a motion to suppress the stop and arrest.
      Accordingly, we order Vicki L. Brown, the official court reporter, to file a
reporter’s record of the January 8, 2019, motion-to-suppress hearing by December
20, 2019.


                                  PER CURIAM


Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.